UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-7287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KURT ALAN STAND, a/k/a Junior, a/k/a Ken, a/k/a Alan David
Jackson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:98-cr-00061-CMH-3; 1:02-cv-00597-CMH)


Submitted:   June 25, 2009                 Decided:   July 31, 2009


Before TRAXLER, Chief Judge, and MOTZ and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin D. Miller, Alexandria, Virginia, for Appellant.   Ronald
Leonard   Walutes,  Jr.,   Assistant United  States   Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kurt Alan Stand seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the    denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists       would    find       that    any     assessment      of     the

constitutional         claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Stand has

not     made     the   requisite       showing.           Accordingly,      we     deny    a

certificate       of       appealability      and      dismiss     the    appeal.          We

dispense        with    oral    argument       because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2